 

Exhibit 10.1

 

SUNDANCE ENERGY INC.
2020 EQUITY INCENTIVE PLAN

 

ARTICLE 1.

 

PURPOSE

 

The purpose of the Sundance Energy Inc. 2020 Equity Incentive Plan (as it may be
amended or restated from time to time, the “Plan”) is to promote the long-term
success and enhance the value of Sundance Energy Inc., a Delaware corporation,
(the “Company”) by linking the individual interests of Employees, Directors and
Consultants to those of Company stockholders and by providing such individuals
with an incentive for outstanding performance to generate superior returns to
Company stockholders. The Plan is further intended to provide flexibility to the
Company in its ability to motivate, attract, and retain the services of
Employees, Directors and Consultants.

 

ARTICLE 2.

 

DEFINITIONS AND CONSTRUCTION

 

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

 

2.1                    “Administrator” shall mean the Board or a Committee to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee.

 

2.2                    “Applicable Accounting Standards” shall mean Generally
Accepted Accounting Principles in the United States, International Financial
Reporting Standards or such other accounting principles or standards as may
apply to the Company’s financial statements under United States federal
securities laws from time to time.

 

2.3                    “Applicable Law” shall mean any applicable law,
including, without limitation: (a) provisions of the Code, the Securities Act,
the Exchange Act and any rules or regulations thereunder; (b) corporate,
securities, tax or other laws, statutes, rules, requirements or regulations,
whether U.S. or non-U.S., federal, state or local; and (c) rules of any
securities exchange or automated quotation system on which the Shares are
listed, quoted or traded.

 

2.4                    “Award” shall mean an Option, a Stock Appreciation Right,
a Restricted Stock award, a Restricted Stock Unit award, an Other Stock or Cash
Based Award or a Dividend Equivalent award, which may be awarded or granted
under the Plan.

 

2.5                    “Award Agreement” shall mean any written notice,
agreement, terms and conditions, contract or other instrument or document
evidencing an Award, including through electronic medium, which shall contain
such terms and conditions with respect to an Award as the Administrator shall
determine consistent with the Plan.

 



1

 

 

2.6                    “Board” shall mean the Board of Directors of the Company.

 

2.7                    “Cause” shall mean, unless otherwise specifically
provided in any applicable Award Agreement or in any other written agreement
entered into between the Company and a Participant, with respect to any
Participant: (a) the Participant’s commission of an act of fraud or embezzlement
upon the Company or any of its affiliates; (b) the Participant’s commission of
any willful act intended to injure the reputation, business, or any business
relationship of the Company or any of its affiliates; (c) the Participant is
found by a court of competent jurisdiction to have committed a felony (or
equivalent offense under Applicable Law); or (d) the refusal or failure of the
Participant to comply with any of his or her material obligations under any
Award Agreement or to perform the Participant’s duties with the Company or any
of its affiliates, as applicable, in a competent and professional manner that is
not cured by the Participant within fifteen (15) business days after a written
demand therefor is delivered to the Participant by the Company or, if
applicable, an affiliate, which specifically identifies the manner in which the
Company or affiliate, as applicable, believes that the Participant has
materially breached the Award Agreement or not substantially performed the
Participant’s duties; provided, however, that if the Company or applicable
affiliate, in good faith, determines that the refusal or failure by the
Participant is egregious in nature or is not susceptible of cure, then no such
cure period shall be required.

 

2.8                   “Change in Control” means the occurrence of any of the
following events:

 

(a)               A change in the ownership of the Company which occurs on the
date that any one person, or more than one person acting as a group (“Person”),
acquires ownership of the stock of the Company that, together with the stock
held by such Person, constitutes more than fifty percent (50%) of the total
voting power of the stock of the Company; provided, however, that for purposes
of this Section 2.8(a), the acquisition of additional stock by any one Person,
who is considered to own more than fifty percent (50%) of the total voting power
of the stock of the Company will not be considered a Change in Control;
provided, further, that if the stockholders of the Company immediately before
such change in ownership continue to retain immediately after the change in
ownership, in substantially the same proportions as their ownership of shares of
the Company’s voting stock immediately prior to the change in ownership, direct
or indirect beneficial ownership of fifty percent (50%) or more of the total
voting power of the stock of the Company, such event shall not be considered a
Change in Control under this Section 2.8(a). For purposes of this Section
2.8(a), indirect beneficial ownership shall include, without limitation, an
interest resulting from ownership of the voting securities of one or more
corporations or other business entities which own the Company, as the case may
be, either directly or through one or more subsidiary corporations or other
business entities;

 

(b)               A change in the effective control of the Company which occurs
on the date that a majority of members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board prior to the date of the
appointment or election. For purposes of this Section 2.8(b), if any Person is
considered to be in effective control of the Company, the acquisition of
additional control of the Company by the same Person will not be considered a
Change in Control;

 



2

 

 

(c)               A change in the ownership of a substantial portion of the
Company’s assets which occurs on the date that any Person acquires (or has
acquired during the twelve (12) month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than fifty percent (50%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions; provided, however, that for purposes
of this Section 2.8(c), the following will not constitute a change in the
ownership of a substantial portion of the Company’s assets: (i) a transfer to an
entity that is controlled by the Company’s stockholders immediately after the
transfer; or (ii) a transfer of assets by the Company to: (A) a stockholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to the Company’s stock; (B) an entity, fifty percent (50%) or more of
the total value or voting power of which is owned, directly or indirectly, by
the Company; (C) a Person, that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company; or (D) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this Section 2.8(c). For purposes of this Section 2.8(c), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets. For purposes of this Section 2.8(c), persons will be considered to
be acting as a group if they are owners of a corporation that enters into a
merger, consolidation, purchase or acquisition of stock, or similar business
transaction with the Company.

 

Notwithstanding anything in this Section 2.8 to the contrary, a transaction
shall not constitute a Change in Control if it is effected for the purpose of
changing the place of incorporation or form of organization of the Company
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction),
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company in substantially
the same proportions of their ownership after the transaction. Further, if a
Change in Control constitutes a payment event with respect to any Award (or any
portion of an Award) that provides for the deferral of compensation that is
subject to Section 409A, to the extent required to avoid the imposition of
additional taxes under Section 409A, the transaction or event described in
subsection (a), (b) or (c) with respect to such Award (or portion thereof) shall
constitute a Change in Control for purposes of the payment timing of such Award
only if such transaction also constitutes a “change in control event,” as
defined in Treasury Regulation Section 1.409A-3(i)(5). The Administrator shall
have full and final authority, which shall be exercised in its sole discretion,
to determine conclusively whether a Change in Control has occurred pursuant to
the above definition, the date of the occurrence of such Change in Control and
any incidental matters relating thereto; provided that any exercise of authority
in conjunction with a determination of whether a Change in Control is a “change
in control event” as defined in Treasury Regulation Section 1.409A-3(i)(5) shall
be consistent with such regulation.

 

2.9                    “Code” shall mean the U.S. Internal Revenue Code of 1986,
as amended from time to time, together with the regulations and official
guidance promulgated thereunder, whether issued prior or subsequent to the grant
of any Award.

 

2.10                  “Committee” shall mean the Compensation Committee of the
Board, or another committee or subcommittee of the Board which may be comprised
of one or more Directors and/or executive officers of the Company as appointed
by the Board, to the extent permitted by Applicable Law, as set forth in Article
11 hereof.

 



3

 

 

2.11                  “Common Stock” shall mean the common stock of the Company,
par value $0.001 per share.

 

2.12                  “Company” shall have the meaning set forth in Article 1.

 

2.13                 “Consultant” shall mean any consultant or adviser engaged
to provide services to the Company or any parent of the Company or Subsidiary
who qualifies as a consultant or advisor under the applicable rules of the
Securities and Exchange Commission for registration of shares on a
Form S-8 Registration Statement.

 

2.14                 “Director” shall mean a member of the Board, as constituted
from time to time.

 

2.15                 “Director Limit” shall have the meaning set forth in
Section 4.5.

 

2.16                 “Dividend Equivalent” shall mean a right to receive the
equivalent value (in cash or Shares) of dividends paid on Shares, awarded under
Section 9.2.

 

2.17                 “Effective Date” shall mean the date the Plan, as adopted
by the Board, is approved by the Company’s stockholders.

 

2.18                “Eligible Individual” shall mean any person who is an
Employee, a Consultant or a Non-Employee Director, as determined by the
Administrator.

 

2.19                “Employee” shall mean any officer or other employee (as
determined in accordance with Section 3401(c) of the Code and the Treasury
Regulations thereunder) of the Company, or of any parent of the Company, or any
Subsidiary.

 

2.20                “Equity Restructuring” shall mean a nonreciprocal
transaction between the Company and its stockholders, such as a stock dividend,
stock split, spin-off, rights offering or recapitalization through a large,
nonrecurring cash dividend, that affects the number or kind of Shares (or other
securities of the Company) or the share price of Shares (or other securities)
and causes a change in the per-share value of Shares underlying outstanding
Awards.

 

2.21                “Exchange Act” shall mean the U.S. Securities Exchange Act
of 1934, as amended from time to time.

 

2.22                “Fair Market Value” shall mean, as of any given date, the
value of a Share determined as follows:

 

(a)               If the Shares are (i) listed on any established securities
exchange (such as the New York Stock Exchange, the Nasdaq Capital Market, the
Nasdaq Global Market or the Nasdaq Global Select Market), (ii) listed on any
national market system or (iii) quoted or traded on any automated quotation
system, its Fair Market Value shall be the closing sales price for a Share as
quoted on such exchange or system for such date or, if there is no closing sales
price for a Share on the date in question, the closing sales price for a Share
on the last preceding date for which such quotation exists, as reported in The
Wall Street Journal or such other source as the Administrator deems reliable;

 



4

 

 

(b)               If the Shares are not listed on an established securities
exchange, national market system or automated quotation system, but the Shares
are regularly quoted by a recognized securities dealer, its Fair Market Value
shall be the mean of the high bid and low asked prices for such date or, if
there are no high bid and low asked prices for a Share on such date, the high
bid and low asked prices for a Share on the last preceding date for which such
information exists, as reported in The Wall Street Journal or such other source
as the Administrator deems reliable; or

 

(c)               If the Shares are neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.

 

2.23                  “Greater Than 10% Stockholder” shall mean an individual
then owning (within the meaning of Section 424(d) of the Code) more than 10% of
the total combined voting power of all classes of stock of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) or parent
corporation thereof (as defined in Section 424(e) of the Code).

 

2.24                  “Incentive Stock Option” shall mean an Option that is
intended to qualify as an incentive stock option and conforms to the applicable
provisions of Section 422 of the Code.

 

2.25                  “Non-Employee Director” shall mean a Director of the
Company who is not an Employee.

 

2.26                  “Non-Qualified Stock Option” shall mean an Option that is
not an Incentive Stock Option or which is designated as an Incentive Stock
Option but does not meet the applicable requirements of Section 422 of the Code.

 

2.27                  “Option” shall mean a right to purchase Shares at a
specified exercise price, granted under Article 5. An Option shall be either a
Non-Qualified Stock Option or an Incentive Stock Option; provided, however, that
any Option granted to a Non-Employee Director or a Consultant shall be a
Non-Qualified Stock Option.

 

2.28                  “Option Term” shall have the meaning set forth in Section
5.4.

 

2.29                  “Organizational Documents” shall mean, collectively, (a)
the Company’s articles of incorporation, certificate of incorporation, bylaws or
other similar organizational documents relating to the creation and governance
of the Company, and (b) the Committee’s charter or other similar organizational
documentation relating to the creation and governance of the Committee, each as
may be amended from time to time.

 

2.30                 “Other Stock or Cash Based Award” shall mean a cash
payment, cash bonus award, stock payment, stock bonus award or incentive award
that is paid in cash, Shares or a combination of both, awarded under Section
9.1, which may include, without limitation, deferred stock, deferred stock units
and performance awards.

 

2.31                  “Participant” shall mean a person who has been granted an
Award.

 



5

 

 

2.32                 “Performance Criteria” shall mean the criteria that the
Administrator selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period. The Performance Criteria
that may be used to establish Performance Goals include, but are not limited to,
the following: (i) revenue and income measures (such as revenue, gross margin,
income from operations, net income, net sales, earnings per share, earnings
before interest, taxes, depreciation and amortization (“EBIDTA”), and economic
value added (“EVA”); (ii) expense measures (such as costs of goods sold,
selling, finding and development costs, general and administrative expenses and
overhead costs); (iii) operating measures (such as productivity, operating
income, funds from operations, cash from operations, after-tax operating income,
market share, margin and sales volumes); (iv) cash flow measures (such as net
cash flow from operating activities and working capital); (v) liquidity measures
(such as earnings before or after the effect of certain items such as interest,
taxes, depreciation and amortization, and free cash flow); (vi) leverage
measures (such as debt-to-equity ratio and net debt); (vii) market measures
(such as market share, stock price, growth measure, total stockholder return and
market capitalization measures); (viii) return measures (such as return on
equity, return on assets and return on invested capital); (ix) corporate value
measures (such as compliance, safety, environmental and personnel matters); and
(x) other measures such as those relating to acquisitions, dispositions or
customer satisfaction.

 

2.33                “Performance Goals” shall mean, for a Performance Period,
one or more goals (and adjustments) established in writing by the Administrator
for the Performance Period based upon one or more Performance Criteria.
Depending on the Performance Criteria used to establish such Performance Goals,
the Performance Goals may be expressed in terms of overall Company performance
or the performance of a Subsidiary, division, business unit, or an individual,
or a combination thereof, or in such other manner determined by the
Administrator. The permissible forms in which a Performance Goal may be
expressed further include, without limitation, percentage growth, performance
against an index or peer companies, absolute growth, cumulative growth, a
designated absolute amount, and per Share outstanding. The achievement of each
Performance Goal may be determined with reference to Applicable Accounting
Standards or other methodology as determined appropriate by the Administrator.
The Administrator, in its sole discretion, may provide that one or more
adjustments shall be made to one or more of the Performance Goals.

 

2.34                 “Performance Period” shall mean one or more periods of
time, which may be of varying and overlapping durations, as the Administrator
may select, subject to Section 10.8, over which the attainment of one or more
Performance Goals will be measured for the purpose of determining a
Participant’s right to, vesting of, and/or the payment in respect of, an Award.

 

2.35                 “Permitted Transferee” shall mean, with respect to a
Participant, any “family member” of the Participant, as defined in the General
Instructions to Form S-8 Registration Statement under the Securities Act (or any
successor form thereto), or any other transferee specifically approved by the
Administrator after taking into account Applicable Law.

 

2.36                 “Plan” shall have the meaning set forth in Article 1.

 

2.37                 “Restricted Stock” shall mean Shares awarded under Article
7 that is subject to certain restrictions and may be subject to risk of
forfeiture or repurchase.

 



6

 

 

2.38                 “Restricted Stock Units” shall mean the right to receive
Shares awarded under Article 8.

 

2.39                 “SAR Term” shall have the meaning set forth in Section 5.4.

 

2.40                 “Section 409A” shall mean Section 409A of the Code and the
Department of Treasury regulations and other interpretive guidance issued
thereunder, including, without limitation, any such regulations or other
guidance that may be issued after the Effective Date.

 

2.41                 “Securities Act” shall mean the U.S. Securities Act of
1933, as amended.

 

2.42                 “Shares” shall mean shares of Common Stock, and such other
securities of the Company, as may be substituted or resubstituted for Common
Stock pursuant to Section 12.2.

 

2.43                 “Stock Appreciation Right” shall mean an Award entitling
the Participant (or other person entitled to exercise pursuant to the Plan) to
exercise all or a specified portion thereof (to the extent then exercisable
pursuant to its terms) and to receive from the Company an amount determined by
multiplying the difference obtained by subtracting the exercise price per Share
of such Award from the Fair Market Value on the date of exercise of such Award
by the number of Shares with respect to which such Award shall have been
exercised, subject to any limitations the Administrator may impose.

 

2.44                 “Subsidiary” shall mean any entity (other than the
Company), whether domestic or foreign, in an unbroken chain of entities
beginning with the Company if each of the entities other than the last entity in
the unbroken chain beneficially owns, at the time of the determination,
securities or interests representing at least fifty percent (50%) of the total
combined voting power of all classes of securities or interests in one of the
other entities in such chain.

 

2.45                 “Substitute Award” shall mean an Award granted under the
Plan in connection with a corporate transaction, such as a merger, combination,
consolidation or acquisition of property or stock, in any case, upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity; provided, however, that in no event shall
the term “Substitute Award” be construed to refer to an award made in connection
with the cancellation and repricing of an Option or Stock Appreciation Right.

 

2.46            “Termination of Service” shall mean the time when the
Participant ceases to be an Eligible Individual for any reason, including,
without limitation, a termination by resignation, discharge (with or without
Cause), disability, death or retirement; but excluding terminations where the
Participant simultaneously commences or remains in employment with the Company
or any parent of the Company or Subsidiary. The Administrator, in its sole
discretion, shall determine the effect of all matters and questions relating to
any Termination of Service, including, without limitation, whether a Termination
of Service has occurred, whether a Termination of Service resulted from a
discharge for Cause and all questions of whether particular leaves of absence
constitute a Termination of Service; provided, however, that with respect to
Incentive Stock Options, unless the Administrator otherwise provides in the
terms of any Award Agreement or otherwise, or as otherwise required by
Applicable Law, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Service only if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then-applicable regulations
and revenue rulings under said Section. For purposes of the Plan, a
Participant’s employee-employer relationship or consultancy relationship shall
be deemed to be terminated in the event that the Subsidiary employing or
engaging such Participant ceases to remain a Subsidiary following any merger,
sale of stock or other corporate transaction or event (including, without
limitation, a spin-off or divestiture).

 



7

 

 

ARTICLE 3.

 

SHARES SUBJECT TO THE PLAN

 

3.1                 Number of Shares.

 

(a)               Subject to Section 3.1(b) and Section 12.2, the aggregate
number of Shares which may be issued or transferred pursuant to Awards
(including, without limitation, Incentive Stock Options) under the Plan shall be
750,000 Shares (the “Share Limit”), and no more than 750,000 Shares may be
issued upon the exercise of Incentive Stock Options. Any Shares distributed
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares, treasury Shares or Shares purchased on the open market.

 

(b)               If any Shares subject to an Award are forfeited or expire
(including Shares repurchased by the Company under Section 7.4 upon a forfeiture
of unvested Restricted Stock), are converted to shares of another person in
connection with a recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
similar event, or such Award is settled in cash (in whole or in part), the
Shares subject to such Award shall, to the extent of such forfeiture,
conversion, expiration or cash settlement, again be available for future grants
of Awards under the Plan. Notwithstanding anything to the contrary herein, the
following Shares shall not be added to the Shares authorized for grant under
Section 3.1(a) and shall not be available for future grants of Awards under the
Plan: (i) Shares tendered by a Participant or withheld by the Company in payment
of the exercise price of an Option; (ii) Shares tendered by the Participant or
withheld by the Company to satisfy any tax withholding obligation with respect
to an Award; (iii) Shares subject to Stock Appreciation Rights that are not
issued in connection with the stock settlement of the Stock Appreciation Rights
on exercise thereof; and (iv) Shares purchased on the open market by the Company
with the cash proceeds received from the exercise of Options. The payment of
Dividend Equivalents in cash in conjunction with any outstanding Awards shall
not be counted against the Shares available for issuance under the Plan.
Notwithstanding the provisions of this Section 3.1(b), no Shares may again be
optioned, granted or awarded if such action would cause an Incentive Stock
Option to fail to qualify as an incentive stock option under Section 422 of the
Code.

 

(c)               Substitute Awards may be granted on such terms as the
Administrator deems appropriate, notwithstanding limitations on Awards in the
Plan. Substitute Awards shall not reduce the Shares authorized for grant under
the Plan, except as may be required by reason of Section 422 of the Code, and
Shares subject to such Substitute Awards shall not be added to the Shares
available for Awards under the Plan as provided in Section 3.1(b) above.
Additionally, in the event that a company acquired by the Company or any
Subsidiary or with which the Company or any Subsidiary combines has shares
available under a pre-existing plan approved by its stockholders and not adopted
in contemplation of such acquisition or combination, the shares available for
grant pursuant to the terms of such pre-existing plan (as adjusted, to the
extent appropriate, using the exchange ratio or other adjustment or valuation
ratio or formula used in such acquisition or combination to determine the
consideration payable to the holders of common stock of the entities party to
such acquisition or combination) may be used for Awards under the Plan and shall
not reduce the Shares authorized for grant under the Plan (and Shares subject to
such Awards shall not be added to the Shares available for Awards under the Plan
as provided in Section 3.1(b) above); provided that Awards using such available
Shares shall not be made after the date awards or grants could have been made
under the terms of the pre-existing plan, absent the acquisition or combination,
and shall be made only to individuals who were not employed by or providing
services to the Company or its Subsidiaries immediately prior to such
acquisition or combination.

 



8

 

 

 

ARTICLE 4.

 

GRANTING OF AWARDs

 

4.1                     Participation. The Administrator may, from time to time,
select from among all Eligible Individuals, those to whom an Award shall be
granted and shall determine the nature and amount of each Award, which shall not
be inconsistent with the requirements of the Plan. No Eligible Individual or
other person shall have any right to be granted an Award pursuant to the Plan
and neither the Company nor the Administrator is obligated to treat Eligible
Individuals, Participants or any other persons uniformly. Participation by each
Participant in the Plan shall be voluntary and nothing in the Plan shall be
construed as mandating that any Eligible Individual or other person shall
participate in the Plan.

 

4.2                     Award Agreement. Each Award shall be evidenced by an
Award Agreement that sets forth the terms, conditions and limitations for such
Award as determined by the Administrator in its sole discretion (consistent with
the requirements of the Plan). Award Agreements evidencing Incentive Stock
Options shall contain such terms and conditions as may be necessary to meet the
applicable provisions of Section 422 of the Code. The Administrator, in its sole
discretion, may grant Awards to Eligible Individuals that are based on one or
more Performance Criteria or achievement of one or more Performance Goals or any
such other criteria or goals as the Administrator shall establish.

 

4.3                     Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including Rule 16b-3 of the
Exchange Act and any amendments thereto) that are requirements for the
application of such exemptive rule. To the extent permitted by Applicable Law,
the Plan and Awards granted or awarded hereunder shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 



9

 

 

4.4                     At-Will Service. Nothing in the Plan or in any Award
Agreement hereunder shall confer upon any Participant any right to continue in
the employ of, or as a Director or Consultant of, the Company or any Subsidiary,
or shall interfere with or restrict in any way any rights of the Company and any
Subsidiary, which rights are hereby expressly reserved, to discharge any
Participant at any time for any reason whatsoever, with or without cause, and
with or without notice, or to terminate or change all other terms and conditions
of employment or engagement, except to the extent expressly provided otherwise
in a written agreement between the Participant and the Company or any
Subsidiary.

 

4.5                     Director Limit. Notwithstanding any provision to the
contrary in the Plan or in any policy of the Company regarding compensation
payable to a Non-Employee Director, the sum of the grant date fair value
(determined in accordance with Financial Accounting Standards Board Accounting
Standards Codification Topic 718, or any successor thereto) of all Awards
payable in Shares and the maximum cash value of any other Award granted under
the Plan to an individual as compensation for services as a Non-Employee
Director, together with cash compensation paid to such Director in the form of
Board and Committee retainer, meeting or similar fees, during any calendar year
shall not exceed $1,000,000 (the “Director Limit”). For avoidance of doubt,
compensation will count towards this limit for the calendar year in which it was
granted or earned, and not later when distributed, in the event it is deferred.
The foregoing limit may not be increased without the approval of the
stockholders of the Company.

 

4.6                     Non-U.S. Participants. Notwithstanding any provision of
the Plan to the contrary, in order to comply with the laws in countries other
than the United States in which the Company and its Subsidiaries operate or have
Employees, Directors or Consultants, or in order to comply with the requirements
of any non-U.S. securities exchange or other Applicable Law, the Administrator,
in its sole discretion, shall have the power and authority to: (a) determine
which Subsidiaries shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with Applicable Law (including, without
limitation, applicable non-U.S. laws or listing requirements of any Non-U.S.
securities exchange); (d) establish subplans and modify exercise procedures and
other terms and procedures, to the extent such actions may be necessary or
advisable; provided, however, that no such subplans and/or modifications shall
increase the Share Limit contained in Section 3.1; and (e) take any action,
before or after an Award is made, that it deems advisable to obtain approval or
comply with any necessary local governmental regulatory exemptions or approvals
or listing requirements of any Non-U.S. securities exchange.

 

ARTICLE 5.

 

granting OF OPTIONS and stock appreciation rights

 

5.1                     Granting of Options and Stock Appreciation Rights to
Eligible Individuals. The Administrator is authorized to grant Options and Stock
Appreciation Rights to Eligible Individuals from time to time, in its sole
discretion, on such terms and conditions as it may determine, which shall not be
inconsistent with the Plan.

 



10

 

 

5.2                     Qualification of Incentive Stock Options. The
Administrator may grant Options intended to qualify as Incentive Stock Options
only to employees of the Company, any of the Company’s present or future “parent
corporations” or “subsidiary corporations” as defined in Sections 424(e) or (f)
of the Code, respectively, and any other entities the employees of which are
eligible to receive Incentive Stock Options under the Code. No person who
qualifies as a Greater Than 10% Stockholder may be granted an Incentive Stock
Option unless such Incentive Stock Option conforms to the applicable provisions
of Section 422 of the Code. To the extent that the aggregate fair market value
of stock with respect to which “incentive stock options” (within the meaning of
Section 422 of the Code, but without regard to Section 422(d) of the Code) are
exercisable for the first time by a Participant during any calendar year under
the Plan, and all other plans of the Company and any parent corporation or
subsidiary corporation thereof (as defined in Section 424(e) and 424(f) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the immediately preceding sentence shall be applied by
taking Options and other “incentive stock options” into account in the order in
which they were granted and the fair market value of stock shall be determined
as of the time the respective options were granted. Any interpretations and
rules under the Plan with respect to Incentive Stock Options shall be consistent
with the provisions of Section 422 of the Code. Neither the Company nor the
Administrator shall have any liability to a Participant, or any other person,
(a) if an Option (or any part thereof) which is intended to qualify as an
Incentive Stock Option fails to qualify as an Incentive Stock Option or (b) for
any action or omission by the Company or the Administrator that causes an Option
not to qualify as an Incentive Stock Option, including, without limitation, the
conversion of an Incentive Stock Option to a Non-Qualified Stock Option or the
grant of an Option intended as an Incentive Stock Option that fails to satisfy
the requirements under the Code applicable to an Incentive Stock Option.

 

5.3                     Option and Stock Appreciation Right Exercise Price. The
exercise price per Share subject to each Option and Stock Appreciation Right
shall be set by the Administrator, but shall not be less than 100% of the Fair
Market Value of a Share on the date the Option or Stock Appreciation Right, as
applicable, is granted (or, as to Incentive Stock Options, on the date the
Option is modified, extended or renewed for purposes of Section 424(h) of the
Code). In addition, in the case of Incentive Stock Options granted to a Greater
Than 10% Stockholder, such price shall not be less than 110% of the Fair Market
Value of a Share on the date the Option is granted (or the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code).
Notwithstanding the foregoing, in the case of an Option or Stock Appreciation
Right that is a Substitute Award, the exercise price per share of the Shares
subject to such Option or Stock Appreciation Right, as applicable, may be less
than the Fair Market Value per share on the date of grant; provided that the
exercise price of any Substitute Award shall be determined in accordance with
the applicable requirements of Section 424 and 409A of the Code.

 

5.4                     Option and SAR Term. The term of each Option (the
“Option Term”) and the term of each Stock Appreciation Right (the “SAR Term”)
shall be set by the Administrator in its sole discretion; provided, however,
that the Option Term or SAR Term, as applicable, shall not be more than (a) ten
(10) years from the date the Option or Stock Appreciation Right, as applicable,
is granted to an Eligible Individual or (b) five (5) years from the date an
Incentive Stock Option is granted to a Greater Than 10% Stockholder. Except as
limited by the requirements of Section 409A or Section 422 of the Code and
regulations and rulings thereunder or the first sentence of this Section 5.4 and
without limiting the Company’s rights under Section 10.7, the Administrator may
extend the Option Term of any outstanding Option or the SAR Term of any
outstanding Stock Appreciation Right, and may extend the time period during
which vested Options or Stock Appreciation Rights may be exercised, in
connection with any Termination of Service of the Participant or otherwise, and
may amend, subject to Section 10.7 and Section 12.1, any other term or condition
of such Option or Stock Appreciation Right relating to such Termination of
Service of the Participant or otherwise. Further, unless determined otherwise by
the Administrator, in the event that on the last business day of the term of an
Option or Stock Appreciation Right (other than an Incentive Stock Option) (i)
the exercise of the Option or Stock Appreciation Right is prohibited by
Applicable Law, as determined by the Company, or (ii) Shares may not be
purchased or sold by the applicable Participant due to any Company insider
trading policy (including blackout periods), the term of the Option or Stock
Appreciation Right shall be extended until the date that is thirty (30) days
after the end of the legal prohibition or black-out period, as determined by the
Company; provided, however, in no event shall the extension last beyond the ten
(10) year (or shorter) term of the applicable Option or Stock Appreciation
Right.

 



11

 

 

5.5                     Option and SAR Vesting. The period during which the
Participant may have a right to vest in and exercise, in whole or in part, an
Option or Stock Appreciation Right shall be set by the Administrator and set
forth in the applicable Award Agreement, subject to Section 10.8. At any time
after the grant of an Option, the Administrator may, in its sole discretion and
subject to whatever terms and conditions it selects, accelerate the vesting of
the Option; provided, however, that in no event shall an Option become
exercisable following its expiration, termination or forfeiture. Notwithstanding
the foregoing, unless otherwise determined by the Administrator in the Award
Agreement or by action of the Administrator following the grant of the Option or
Stock Appreciation Right (i) no portion of an Option or Stock Appreciation Right
which is unexercisable at a Participant’s Termination of Service shall
thereafter become exercisable and (ii) the portion of an Option or Stock
Appreciation Right that is unexercisable at a Participant’s Termination of
Service shall automatically expire on the date of such Termination of Service.

 

5.6                     Substitution of Stock Appreciation Rights. The
Administrator may provide in the applicable Award Agreement evidencing the grant
of an Option that the Administrator, in its sole discretion, shall have the
right to substitute a Stock Appreciation Right for such Option at any time prior
to or upon exercise of such Option; provided that such Stock Appreciation Right
shall be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining term as the substituted Option.

 

ARTICLE 6.

 

EXERCISE OF OPTIONS and STOCK APPRECIATION RIGHTS

 

6.1                     Exercise and Payment. An exercisable Option or Stock
Appreciation Right may be exercised in whole or in part. However, unless the
Administrator otherwise determines, an Option or Stock Appreciation Right shall
not be exercisable with respect to fractional Shares and the Administrator may
require that, by the terms of the Option or Stock Appreciation Right, a partial
exercise must be with respect to a minimum number of Shares. Payment of the
amounts payable with respect to Stock Appreciation Rights pursuant to this
Article 6 shall be in cash, Shares (based on the Fair Market Value as of the
date the Stock Appreciation Right is exercised), or a combination of both, as
determined by the Administrator.

 



12

 

 

6.2                     Manner of Exercise. All or a portion of an exercisable
Option or Stock Appreciation Right shall be deemed exercised upon delivery of
all of the following to the Secretary of the Company, the stock plan
administrator of the Company or such other person or entity designated by the
Administrator, or his, her or its office, as applicable:

 

(a)               A written or electronic notice complying with the applicable
rules established by the Administrator stating that the Option or Stock
Appreciation Right, or a portion thereof, is exercised. The notice shall be
signed or otherwise acknowledged electronically by the Participant or other
person then entitled to exercise the Option or Stock Appreciation Right or such
portion thereof;

 

(b)               Such representations and documents as the Administrator, in
its sole discretion, deems necessary or advisable to effect compliance with
Applicable Law;

 

(c)                In the event that the Option or Stock Appreciation Right
shall be exercised pursuant to Section 10.3 by any person or persons other than
the Participant, appropriate proof of the right of such person or persons to
exercise the Option or Stock Appreciation Right, as determined in the sole
discretion of the Administrator; and

 

(d)               Full payment of the exercise price and applicable withholding
taxes for the Shares with respect to which the Option or Stock Appreciation
Right, or portion thereof, is exercised, in a manner permitted by the
Administrator in accordance with Section 10.1 and Section 10.2.

 

6.3                     Notification Regarding Disposition. The Participant
shall give the Company prompt written or electronic notice of any disposition of
Shares acquired by exercise of an Incentive Stock Option which occurs within (a)
two (2) years from the date of granting (including the date the Option is
modified, extended or renewed for purposes of Section 424(h) of the Code) such
Option to such Participant, or (b) one (1) year after the date of transfer of
such Shares to such Participant. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by the Participant in such
disposition or other transfer.

 

ARTICLE 7.

 

AWARD OF RESTRICTED STOCK

 

7.1                    Award of Restricted Stock. The Administrator is
authorized to grant Restricted Stock to Eligible Individuals, and shall
determine the terms and conditions, including the restrictions applicable to
each award of Restricted Stock, which terms and conditions shall not be
inconsistent with the Plan, and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate. The Administrator shall establish
the purchase price, if any, and form of payment for Restricted Stock; provided,
however, that if a purchase price is charged, such purchase price shall be no
less than the par value, if any, of the Shares to be purchased, unless otherwise
permitted by Applicable Law. In all cases, legal consideration shall be required
for each issuance of Restricted Stock to the extent required by Applicable Law.

 



13

 

 

7.2                     Rights as Stockholders. Subject to Section 7.4, upon
issuance of Restricted Stock, the Participant shall have, unless otherwise
provided by the Administrator, all of the rights of a stockholder with respect
to said Shares, subject to the restrictions in the Plan and/or the applicable
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the Shares to the extent such
dividends and other distributions have a record date that is on or after the
date on which the Participant to whom such Restricted Stock are granted becomes
the record holder of such Restricted Stock; provided, however, that, any
dividends and distributions with respect to the Shares shall be subject to the
restrictions set forth in Section 7.3. Except in connection with a spin-off or
other similar event or as otherwise permitted under Section 12.2, dividends
which are paid prior to vesting of shares of Restricted Stock shall only be paid
out to the Participant to the extent that the vesting conditions are
subsequently satisfied and the share of Restricted Stock vests.

 

7.3                     Restrictions. All shares of Restricted Stock (including
any shares received by holders thereof with respect to shares of Restricted
Stock as a result of stock dividends, stock splits or any other form of
recapitalization) shall be subject to such restrictions and vesting requirements
as the Administrator shall provide in the applicable Award Agreement, subject to
Section 10.8. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the applicable Award Agreement.

 

7.4                    Repurchase or Forfeiture of Restricted Stock. Except as
otherwise determined by the Administrator, if no price was paid by the
Participant for the Restricted Stock, upon a Termination of Service during the
applicable restriction period, the Participant’s rights in unvested Restricted
Stock then subject to restrictions shall lapse, and such Restricted Stock shall
be surrendered to the Company and cancelled without consideration on the date of
such Termination of Service. If a price was paid by the Participant for the
Restricted Stock, upon a Termination of Service during the applicable
restriction period, the Company shall have the right to repurchase from the
Participant the unvested Restricted Stock then subject to restrictions at a cash
price per share equal to the price paid by the Participant for such Restricted
Stock or such other amount as may be specified in the applicable Award
Agreement. Notwithstanding the foregoing, the Administrator, in its sole
discretion, may provide that upon certain events, including, without limitation,
a Change in Control, the Participant’s death, retirement or disability or any
other specified Termination of Service or any other event, the Participant’s
rights in unvested Restricted Stock then subject to restrictions shall not
lapse, such Restricted Stock shall vest and cease to be forfeitable and, if
applicable, the Company shall cease to have a right of repurchase.

 

7.5                     Section 83(b) Election. If a Participant makes an
election under Section 83(b) of the Code to be taxed with respect to the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Participant shall be required to deliver a
copy of such election to the Company promptly after filing such election with
the Internal Revenue Service along with proof of the timely filing thereof with
the Internal Revenue Service.

 



14

 

 

 

ARTICLE 8. 

 

Award of restricted stock units

 

8.1                    Grant of Restricted Stock Units. The Administrator is
authorized to grant Awards of Restricted Stock Units to any Eligible Individual
selected by the Administrator in such amounts and subject to such terms and
conditions as determined by the Administrator. A Participant will have no rights
of a stockholder with respect to Shares subject to any Restricted Stock Unit
unless and until the Shares are delivered in settlement of the Restricted Stock
Unit.

 

8.2                    Vesting of Restricted Stock Units. At the time of grant,
the Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Participant’s duration of service to the Company or any
Subsidiary, or vesting based on achievement of one or more Performance Goals, in
each case on a specified date or dates or over any period or periods, as
determined by the Administrator, subject to Section 10.8. By action taken after
the Restricted Stock Units are granted, the Administrator may, on such terms and
conditions as it may determine to be appropriate, accelerate the vesting of such
Restricted Stock Units by removing any or all of the restrictions imposed by the
terms of the applicable Award Agreement.

 

8.3                    Settlement and Payment. At the time of grant, the
Administrator shall specify the settlement date applicable to each grant of
Restricted Stock Units, which shall be no earlier than the vesting date or dates
of the Award and may be determined at the election of the Participant (if
permitted by the applicable Award Agreement); provided that, except as otherwise
determined by the Administrator, and subject to compliance with Section 409A, in
no event shall the settlement date relating to each Restricted Stock Unit occur
following the later of (a) the 15th day of the third month following the end of
the calendar year in which the applicable portion of the Restricted Stock Unit
vests; or (b) the 15th day of the third month following the end of the Company’s
fiscal year in which the applicable portion of the Restricted Stock Unit vests.
On the settlement date, the Company shall, in accordance with the applicable
Award Agreement and subject to Section 10.4(f), transfer to the Participant one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such Shares on the settlement date or a combination of cash and Shares
as determined by the Administrator.

 

8.4                    Payment upon Termination of Service. An Award of
Restricted Stock Units shall only be payable while the Participant is an
Employee, a Non-Employee Director or a Consultant; provided, however, that the
Administrator, in its sole discretion, may provide (in an Award Agreement or
otherwise) that a Restricted Stock Unit award may be paid subsequent to a
Termination of Service in certain events, including a Change in Control, the
Participant’s death, retirement or disability or any other specified Termination
of Service.

 



15

 

 

ARTICLE 9. 

 

award of OTHER STOCK OR CASH BASED AWARDS and DIVIDEND EQUIVALENTS

 

9.1                    Other Stock or Cash Based Awards. The Administrator is
authorized to grant Other Stock or Cash Based Awards, including awards entitling
a Participant to receive Shares or cash to be delivered immediately or in the
future, to any Eligible Individual. Subject to the provisions of the Plan, the
Administrator shall determine the terms and conditions of each Other Stock or
Cash Based Award, including the term of the Award, any exercise or purchase
price, any Performance Criteria and Performance Goals, transfer restrictions,
vesting conditions and other terms and conditions applicable thereto, which
shall be set forth in the applicable Award Agreement, subject to Section 10.8.
Other Stock or Cash Based Awards may be paid in cash, Shares, or a combination
of cash and Shares, as determined by the Administrator, and may be available as
a form of payment in the settlement of other Awards granted under the Plan, as
stand-alone payments, as a part of a bonus, deferred bonus, deferred
compensation or other arrangement, and/or as payment in lieu of compensation to
which an Eligible Individual is otherwise entitled. Except in connection with a
spin-off or other similar event or as otherwise permitted under Section 12.2,
dividends which are paid prior to vesting of shares of any Other Stock or Cash
Based Award shall only be paid out to the Participant to the extent that the
vesting conditions are subsequently satisfied and the share of Restricted Stock
vests.

 

9.2                    Dividend Equivalents and Dividends. Dividend Equivalents
may be granted by the Administrator, either alone or in tandem with another
Award, based on dividends declared with respect to Shares, to be credited as of
dividend payment dates during the period between the date the Dividend
Equivalents are granted to a Participant and the date such Dividend Equivalents
terminate or expire, as determined by the Administrator. Such Dividend
Equivalents shall be converted to cash or additional Shares by such formula and
at such time and subject to such restrictions and limitations as may be
determined by the Administrator. In addition, except as otherwise permitted
under Section 12.2, Dividend Equivalents with respect to an Award that are based
on dividends paid prior to the vesting of such Award shall be paid out to the
Participant only to the extent that the vesting conditions are subsequently
satisfied and the Award vests and in no event may any Award provide for a
Participant’s receipt of any other dividends prior to the vesting of such Award.
Notwithstanding the foregoing, no Dividend Equivalents shall be payable with
respect to Options or Stock Appreciation Rights.

 

ARTICLE 10. 

 

ADditional terms of awards

 

10.1                 Payment. The Administrator shall determine the method or
methods by which payments by any Participant with respect to any Awards granted
under the Plan shall be made, including, without limitation: (a) cash, wire
transfer of immediately available funds or check, (b) Shares (including, in the
case of payment of the exercise price of an Award, Shares issuable pursuant to
the exercise of the Award) or Shares held for such minimum period of time as may
be established by the Administrator, in each case, having a Fair Market Value on
the date of delivery equal to the aggregate payments required, (c) delivery of a
written or electronic notice that the Participant has placed a market sell order
with a broker acceptable to the Company with respect to Shares then issuable
upon exercise or vesting of an Award, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the aggregate payments required; provided that payment of such
proceeds is then made to the Company upon settlement of such sale, (d) other
form of legal consideration acceptable to the Administrator in its sole
discretion, or (e) any combination of the above permitted forms of payment.
Notwithstanding any other provision of the Plan to the contrary, no Participant
who is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.

 



16

 

 

10.2                 Tax Withholding. The Company or any Subsidiary shall have
the authority and the right to deduct or withhold from any payment of any kind
otherwise due to a Participant, or require a Participant to remit to the
Company, an amount sufficient to satisfy U.S. federal, state, local and Non-U.S.
taxes (including the Participant’s FICA, employment tax or other social security
contribution obligation) required or permitted by law to be withheld with
respect to any taxable event concerning a Participant arising as a result of the
Plan or any Award. The Administrator may, in its sole discretion and in
satisfaction of the foregoing requirement, allow a Participant to satisfy such
obligations by any payment means described in Section 10.1 hereof, including
without limitation, by allowing such Participant to elect to have the Company
withhold Shares otherwise issuable under an Award (or allow the surrender of
Shares). The number of Shares which may be so withheld or surrendered shall be
limited to the number of Shares that have a fair market value on the date of
withholding or repurchase no greater than the aggregate amount of such
liabilities based on the maximum statutory withholding rates in such
Participant’s applicable jurisdictions for U.S. federal, state, local and
Non-U.S. income tax and payroll tax purposes that are applicable to such taxable
income (or such other rate as may be required to avoid adverse accounting
consequences). The Administrator shall determine the fair market value of the
Shares, consistent with applicable provisions of the Code and other Applicable
Law, for tax withholding obligations due in connection with a broker-assisted
cashless Option or Stock Appreciation Right exercise involving the sale of
Shares to pay the Option or Stock Appreciation Right exercise price or for
purposes of any other tax withholding or reporting obligation.

 

10.3                 Transferability of Awards.

 

(a)               Except as otherwise provided in Section 10.3(b) and Section
10.3(c):

 

(i)                 No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution;

 

(ii)              No Award or interest or right therein shall be liable for or
otherwise subject to the debts, contracts or engagements of the Participant or
the Participant’s successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, hypothecation, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy) unless and until
such Award has been exercised, or the Shares underlying such Award have been
issued, and all restrictions applicable to such Shares have lapsed, and any
attempted disposition of an Award prior to satisfaction of these conditions
shall be null and void and of no effect, except to the extent that such
disposition is permitted by Section 10.3(a)(i); and

 



17

 

 

(iii)            During the lifetime of the Participant, only the Participant
may exercise any exercisable portion of an Award granted to such Participant
under the Plan. After the death of the Participant, any exercisable portion of
an Award may, prior to the time when such portion becomes unexercisable under
the Plan or the applicable Award Agreement, be exercised by the Participant’s
personal representative or by any person empowered to do so under the deceased
Participant’s will or under the then-applicable laws of descent and
distribution.

 

(b)               Notwithstanding Section 10.3(a), the Administrator, in its
sole discretion, may determine to permit a Participant or a Permitted Transferee
of such Participant to transfer an Award other than an Incentive Stock Option
(unless such Incentive Stock Option is intended to become a Nonqualified Stock
Option) to any one or more Permitted Transferees of such Participant, subject to
the following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than (A) to another Permitted Transferee of the applicable Participant or
(B) by will or the laws of descent and distribution or, subject to the consent
of the Administrator; (ii) an Award transferred to a Permitted Transferee shall
continue to be subject to all of the terms and conditions of the Award as
applicable to the original Participant (other than the ability to further
transfer the Award to any person other than another Permitted Transferee of the
applicable Participant); (iii) the Participant (or transferring Permitted
Transferee) and the receiving Permitted Transferee shall execute any and all
documents requested by the Administrator, including, without limitation
documents to (A) confirm the status of the transferee as a Permitted Transferee,
(B) satisfy any requirements for an exemption for the transfer under Applicable
Law and (C) evidence the transfer; and (iv) the transfer of an Award to a
Permitted Transferee shall be without consideration. In addition, and further
notwithstanding Section 10.3(a), hereof, the Administrator, in its sole
discretion, may determine to permit a Participant to transfer Incentive Stock
Options to a trust that constitutes a Permitted Transferee if, under Section 671
of the Code and other Applicable Law, the Participant is considered the sole
beneficial owner of the Incentive Stock Option while it is held in the trust.

 

(c)               Notwithstanding Section 10.3(a), a Participant may, in the
sole discretion of and manner determined by the Administrator, designate a
beneficiary to exercise the rights of the Participant and to receive any
distribution with respect to any Award upon the Participant’s death. A
beneficiary, legal guardian, legal representative, or other person claiming any
rights pursuant to the Plan is subject to all terms and conditions of the Plan
and any Award Agreement applicable to the Participant and any additional
restrictions deemed necessary or appropriate by the Administrator. If the
Participant is married or a domestic partner in a domestic partnership qualified
under Applicable Law and resides in a community property state, a designation of
a person other than the Participant’s spouse or domestic partner, as applicable,
as the Participant’s beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written or electronic consent of the Participant’s spouse or domestic partner.
If no beneficiary has been designated or survives the Participant, payment shall
be made to the person entitled thereto pursuant to the Participant’s will or the
laws of descent and distribution. Subject to the foregoing, a beneficiary
designation may be changed or revoked by a Participant at any time; provided
that the change or revocation is delivered in writing to the Administrator prior
to the Participant’s death.

 



18

 

 

10.4                 Conditions to Issuance of Shares.

 

(a)               The Administrator shall determine the methods by which Shares
shall be delivered or deemed to be delivered to Participants. Notwithstanding
anything herein to the contrary, the Company shall not be required to issue or
deliver any certificates or make any book entries evidencing Shares pursuant to
the exercise of any Award, unless and until the Administrator has determined
that the issuance of such Shares is in compliance with all Applicable Laws and
the Shares are covered by an effective registration statement or applicable
exemption from registration. In addition to the terms and conditions provided
herein, the Administrator may require that a Participant make such reasonable
covenants, agreements and representations as the Administrator, in its sole
discretion, deems advisable in order to comply with Applicable Law. The
inability or impracticability of the Company to obtain or maintain authority
from any regulatory body having jurisdiction, which authority is deemed by the
Company’s counsel to be necessary to the lawful issuance and sale of any Shares
hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained, and shall constitute circumstances in which the Administrator may
determine to amend or cancel Awards pertaining to such Shares, with or without
consideration to the Participant.

 

(b)               All share certificates delivered pursuant to the Plan and all
Shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with Applicable Law. The Administrator may place legends on any share
certificate or book entry to reference restrictions applicable to the Shares
(including, without limitation, restrictions applicable to Restricted Stock).

 

(c)               The Administrator shall have the right to require any
Participant to comply with any timing or other restrictions with respect to the
settlement, distribution or exercise of any Award, including a window-period
limitation, as may be imposed in the sole discretion of the Administrator.

 

(d)               Unless the Administrator otherwise determines, no fractional
Shares shall be issued and the Administrator, in its sole discretion, shall
determine whether cash shall be given in lieu of fractional Shares or whether
such fractional Shares shall be eliminated by rounding down.

 

(e)               The Company, in its sole discretion, may (i) retain physical
possession of any stock certificate evidencing Shares until any restrictions
thereon shall have lapsed and/or (ii) require that the stock certificates
evidencing such Shares be held in custody by a designated escrow agent (which
may but need not be the Company) until the restrictions thereon shall have
lapsed, and that the Participant deliver a stock power, endorsed in blank,
relating to such Shares.

 

(f)                Notwithstanding any other provision of the Plan, unless
otherwise determined by the Administrator or required by Applicable Law, the
Company shall not deliver to any Participant certificates evidencing Shares
issued in connection with any Award and instead such Shares shall be recorded in
the books of the Company (or, as applicable, its transfer agent or stock plan
administrator).

 



19

 

 

10.5                 Forfeiture and Claw-Back Provisions. All Awards (including
any proceeds, gains or other economic benefit actually or constructively
received by a Participant upon any receipt or exercise of any Award or upon the
receipt or resale of any Shares underlying the Award and any payments of a
portion of an incentive-based bonus pool allocated to a Participant) shall be
subject to forfeiture and/or repayment to the Company to the extent and in the
manner required (a) to comply with any requirements imposed under applicable
laws and/or the rules and regulations of the securities exchange or inter-dealer
quotation system on which Shares are listed or quoted, including, without
limitation, pursuant to Section 954 of the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010, and (b) under the terms of any policy,
guideline or Board committee charter adopted by the Company as may be amended
from time to time for reasons related to fraud prevention, governance, avoidance
of monetary or reputational damage to the Company and its affiliates or similar
considerations, whether or not such policy or guideline was in place at the time
of grant of an Award (and such requirements shall be deemed incorporated into
this Plan without the consent of Participant).

 

10.6                  Prohibition on Repricing. Subject to Section 12.2, the
Administrator shall not, without the approval of the stockholders of the
Company, (i) authorize the amendment of any outstanding Option or Stock
Appreciation Right to reduce its price per Share, (ii) cancel any Option or
Stock Appreciation Right in exchange for cash or another Award when the Option
or Stock Appreciation Right price per Share exceeds the Fair Market Value of the
underlying Shares, or (iii) cancel an Option or Stock Appreciation Right in
exchange for an Option or Stock Appreciation Right with a lower exercise price
than such original Option or Stock Appreciation Right.

 

10.7                 Amendment of Awards. Subject to Applicable Law and Section
10.6 above, the Administrator may amend, modify or terminate any outstanding
Award, including but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or settlement, and
converting an Incentive Stock Option to a Non-Qualified Stock Option. The
Participant’s consent to such action shall be required unless (i) the
Administrator determines that the action, taking into account any related
action, would not materially and adversely affect the Participant, or (ii) the
change is otherwise permitted under the Plan (including, without limitation,
under Section 12.2, 12.7 or 12.10).

 

10.8                 Vesting Limitations. Notwithstanding any other provision of
the Plan to the contrary, all Awards granted under the Plan shall have a minimum
vesting period of one (1) year measured from the date of grant of the applicable
Award; provided, however, that up to five percent (5%) of the Share Limit may be
granted without such minimum vesting requirement. Nothing in this Section 10.8
shall limit the Company’s ability to grant Awards that contain rights to
accelerated vesting on a Participant's Termination of Service or to otherwise
accelerate vesting, including, without limitation, upon a Change in Control. In
addition, the minimum vesting requirement set forth in this Section 10.8 shall
not apply to: (i) Substitute Awards; (ii) Awards granted to a Non-Employee
Director which vest on the earlier of the one (1) year anniversary of the date
of grant and the next annual meeting of the Company’s stockholders (which is at
least fifty (50) weeks after the immediately preceding year’s annual meeting);
or (iii) Awards which may be settled solely in cash. Further, this Section 10.8
shall not limit the provisions of Section 12.2 of the Plan.

 



20

 

 

ARTICLE 11. 

 

ADMINISTRATION

 

11.1                 Administrator. The Committee shall administer the Plan
(except as otherwise permitted herein). To the extent required to comply with
the provisions of Rule 16b-3, it is intended that each member of the Committee
will be, at the time the Committee takes any action with respect to an Award
that is subject to Rule 16b-3, a “non-employee director” within the meaning of
Rule 16b-3. Additionally, to the extent required by Applicable Law, each of the
individuals constituting the Committee shall be an “independent director” under
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded. Notwithstanding the foregoing, any action
taken by the Committee shall be valid and effective, whether or not members of
the Committee at the time of such action are later determined not to have
satisfied the requirements for membership set forth in this Section 11.1 or the
Organizational Documents. Except as may otherwise be provided in the
Organizational Documents or as otherwise required by Applicable Law,
(a) appointment of Committee members shall be effective upon acceptance of
appointment, (b) Committee members may resign at any time by delivering written
or electronic notice to the Board and (c) vacancies in the Committee may only be
filled by the Board. Notwithstanding the foregoing, (i) the full Board, acting
by a majority of its members in office, shall conduct the general administration
of the Plan with respect to Awards granted to Non-Employee Directors and, with
respect to such Awards, the term “Administrator” as used in the Plan shall be
deemed to refer to the Board and (ii) the Board or Committee may delegate its
authority hereunder to the extent permitted by Section 11.6.

 

11.2                 Duties and Powers of Administrator. It shall be the duty of
the Administrator to conduct the general administration of the Plan in
accordance with its provisions. The Administrator shall have the power to
interpret the Plan and all Award Agreements, and to adopt such rules for the
administration, interpretation and application of the Plan as are not
inconsistent with the Plan, to interpret, amend or revoke any such rules and to
amend the Plan or any Award Agreement; provided that the rights or obligations
of the Participant of the Award that is the subject of any such Award Agreement
are not materially and adversely affected by such amendment, unless the consent
of the Participant is obtained or such amendment is otherwise permitted under
the Plan, including, without limitation, under Section 12.2, Section 12.7 or
Section 12.10. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee in its capacity
as the Administrator under the Plan except with respect to matters which under
Rule 16b-3 under the Exchange Act or any successor rule, or any regulations or
rules issued thereunder, or the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded are required
to be determined in the sole discretion of the Committee.

 

11.3                 Action by the Administrator. Unless otherwise established
by the Board, set forth in any Organizational Documents or as required by
Applicable Law, a majority of the Administrator shall constitute a quorum and
the acts of a majority of the members present at any meeting at which a quorum
is present, and acts approved in writing by all members of the Administrator in
lieu of a meeting, shall be deemed the acts of the Administrator. Each member of
the Administrator is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan. Neither the
Administrator nor any member or delegate thereof shall have any liability to any
person (including any Participant) for any action taken or omitted to be taken
or any determination made in good faith with respect to the Plan or any Award.

 



21

 

 

11.4                Authority of Administrator. Subject to the Organizational
Documents, any specific designation in the Plan and Applicable Law, the
Administrator has the exclusive power, authority and sole discretion to:

 

(a)               Designate Eligible Individuals to receive Awards;

 

(b)               Determine the type or types of Awards to be granted to each
Eligible Individual (including, without limitation, any Awards granted in tandem
with another Award granted pursuant to the Plan);

 

(c)               Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;

 

(d)               Determine the terms and conditions of any Award granted
pursuant to the Plan, including, but not limited to, the exercise price, grant
price, purchase price, any Performance Criteria and/or Performance Goals, any
restrictions or limitations on the Award, any schedule for vesting, lapse of
forfeiture restrictions or restrictions on the exercisability of an Award, and
accelerations or waivers thereof, and any provisions related
to non-competition and claw-back and recapture of gain on an Award, based in
each case on such considerations as the Administrator in its sole discretion
determines;

 

(e)               Determine whether, to what extent, and under what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;

 

(f)                Prescribe the form of each Award Agreement, which need not be
identical for each Participant;

 

(g)               Decide all other matters that must be determined in connection
with an Award;

 

(h)               Establish, adopt, or revise any policies, rules and
regulations as it may deem necessary or advisable to administer the Plan;

 

(i)                 Interpret the terms of, and any matter arising pursuant to,
the Plan, any policy or any Award Agreement;

 



22

 

 

(j)                 Accelerate wholly or partially the vesting or lapse of
restrictions of any Award or portion thereof at any time after the grant of an
Award, pursuant to any terms and conditions it selects, subject to Section 12.2;
and

 

(k)               Make all other decisions and determinations that may be
required pursuant to the Plan or as the Administrator deems necessary or
advisable to administer the Plan.

 

11.5                Decisions Binding. The Administrator’s interpretation of the
Plan, any Awards granted pursuant to the Plan and any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding and conclusive on all persons.

 

11.6                Delegation of Authority. The Board or Committee may from
time to time delegate to a committee of one or more Directors or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to this Article 11; provided, however, that in
no event shall an officer of the Company be delegated the authority to grant
Awards to, or amend Awards held by, the following individuals: (a) individuals
who are subject to Section 16 of the Exchange Act, or (b) officers of the
Company (or Directors) to whom authority to grant or amend Awards has been
delegated hereunder; provided, further, that any delegation of administrative
authority shall only be permitted to the extent it is permissible under any
Organizational Documents and Applicable Law. Any delegation hereunder shall be
subject to the restrictions and limits that the Board or Committee specifies at
the time of such delegation or that are otherwise included in the applicable
Organizational Documents, and the Board or Committee, as applicable, may at any
time rescind the authority so delegated or appoint a new delegate. At all times,
the delegate appointed under this Section 11.6 shall serve in such capacity at
the pleasure of the Board or the Committee, as applicable, and the Board or the
Committee may abolish any committee at any time and re-vest in itself any
previously delegated authority.

 

ARTICLE 12.

 

MISCELLANEOUS PROVISIONS

 

12.1                Amendment, Suspension or Termination of the Plan.

 

(a)               Except as otherwise provided in Section 12.1(b), the Plan may
be wholly or partially amended or otherwise modified, suspended or terminated at
any time or from time to time by the Board; provided that, except as provided in
Section 10.7, no amendment, suspension or termination of the Plan shall, without
the consent of the Participant, materially and adversely affect any rights or
obligations under any Award theretofore granted or awarded, unless the Award
itself otherwise expressly so provides.

 

(b)               Notwithstanding Section 12.1(a), the Board may not, except as
provided in Section 12.2, take any of the following actions without approval of
the Company’s stockholders given within twelve (12) months before or after such
action: (i) increase the Share Limit imposed in Section 3.1 on the maximum
number of Shares which may be issued under the Plan; (ii) reduce the price per
share of any outstanding Option or Stock Appreciation Right granted under the
Plan or take any action prohibited under Section 10.6; or (iii) cancel any
Option or Stock Appreciation Right in exchange for cash or another Award in
violation of Section 10.6.

 



23

 

 

(c)               No Awards may be granted or awarded during any period of
suspension or after termination of the Plan. The Plan shall remain in effect
until it is terminated under Section 12.1(a), except that no Incentive Stock
Options may be granted on or after the tenth (10th) anniversary of the later of
(i) the date that the Board adopted the Plan or (ii) the date that the Board
adopted the most recent increase in the number of Shares available under Section
3.1 which was approved by the Company’s stockholders. Any Awards that are
outstanding on the date that the Plan is terminated shall remain in force
according to the terms of the Plan and the applicable Award Agreement.

 

12.2                 Changes in Common Stock or Assets of the Company,
Acquisition or Liquidation of the Company and Other Corporate Events.

 

(a)               In the event of any stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator may make equitable
adjustments, if any, to reflect such change with respect to: (i) the aggregate
number and kind of Shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of Shares which may be issued under the Plan); (ii) the number and kind
of Shares (or other securities or property) subject to outstanding Awards; (iii)
the terms and conditions of any outstanding Awards (including, without
limitation, any applicable Performance Goals or Performance Criteria with
respect thereto); and (iv) the grant or exercise price per share for any
outstanding Awards under the Plan.

 

(b)               In the event of any transaction or event described in Section
12.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Subsidiary of the Company, or the financial statements of the
Company or any Subsidiary, or of changes in Applicable Law or Applicable
Accounting Standards, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event, is
hereby authorized to take any one or more of the following actions whenever the
Administrator determines that such action is appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to any Award under the Plan, to
facilitate such transactions or events or to give effect to such changes in
Applicable Law or Applicable Accounting Standards:

 

(i)                 To provide for the termination of any such Award in exchange
for an amount of cash and/or other property with a value equal to the amount
that would have been attained upon the exercise of such Award or realization of
the Participant’s rights (and, for the avoidance of doubt, if as of the date of
the occurrence of the transaction or event described in this Section 12.2 the
Administrator determines in good faith that no amount would have been attained
upon the exercise of such Award or realization of the Participant’s rights, then
such Award may be terminated by the Company without payment);

 

(ii)              To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and applicable exercise or
purchase price, in all cases, as determined by the Administrator;

 



24

 

 

(iii)            To make adjustments in the number and type of Shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;

 

(iv)             To provide that such Award shall be exercisable or payable or
fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement;

 

(v)               To replace such Award with other rights or property selected
by the Administrator; and/or

 

(vi)             To provide that the Award cannot vest, be exercised or become
payable after such event.

 

(c)               In connection with the occurrence of any Equity Restructuring,
and notwithstanding anything to the contrary in Section 12.2(a) and Section
12.2(b):

 

(i)                 The number and type of securities subject to each
outstanding Award and the exercise price or grant price thereof, if applicable,
shall be equitably adjusted (and the adjustments provided under this Section
12.2(c)(i) shall be nondiscretionary and shall be final and binding on the
affected Participant and the Company); and/or

 

(ii)              The Administrator shall make such equitable adjustments, if
any, as the Administrator, in its sole discretion, may deem appropriate to
reflect such Equity Restructuring with respect to the aggregate number and kind
of Shares that may be issued under the Plan (including, but not limited to,
adjustments of the limitation in Section 3.1 on the maximum number and kind of
Shares which may be issued under the Plan).

 

(d)               Notwithstanding any other provision of the Plan, in the event
of a Change in Control, unless outstanding Awards are assumed by the successor
corporation (or parent thereof) or replaced with a comparable award for shares
of the capital stock of the successor corporation (or parent thereof), then
immediately prior to the Change in Control such outstanding Awards shall
automatically become fully vested and exercisable for all of the Shares at the
time subject to such Awards, all forfeiture restrictions on such Awards shall
lapse and all Performance Goals with respect to any outstanding Award shall be
deemed met at the applicable target level or to such other degree as may be
provided in a Participant’s Award Agreement or in such other written agreement
entered into between the Company and a Participant. Upon, or in anticipation of,
a Change in Control in which outstanding Awards will not be assumed or replaced
as described above in this Section 12.2(d), the Administrator may cause any and
all Awards outstanding hereunder to terminate at a specific time in the future,
including but not limited to the date of such Change in Control, and shall give
each Participant the right to exercise such Awards during a period of time as
the Administrator, in its sole and absolute discretion, shall determine. The
determination of Award comparability shall be made by the Administrator, and its
determination shall be final, binding and conclusive.

 



25

 

 

(e)               The Administrator, in its sole discretion, may include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.

 

(f)                Unless otherwise determined by the Administrator, no
adjustment or action described in this Section 12.2 or in any other provision of
the Plan shall be authorized to the extent it would (i) cause the Plan to
violate Section 422(b)(1) of the Code; (ii) result in short-swing profits
liability under Section 16 of the Exchange Act or violate the exemptive
conditions of Rule 16b-3 of the Exchange Act; or (iii) cause an Award to fail to
be exempt from or comply with Section 409A.

 

(g)               The existence of the Plan, any Award Agreement and/or the
Awards granted hereunder shall not affect or restrict in any way the right or
power of the Company or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of stock or of options, warrants or rights to purchase stock or of
bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Shares or the rights thereof or which are convertible
into or exchangeable for Shares, or the dissolution or liquidation of the
Company, or any sale or transfer of all or any part of its assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.

 

(h)               In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the Shares or the share price of the Shares including any
Equity Restructuring, for reasons of administrative convenience, the
Administrator, in its sole discretion, may refuse to permit the exercise of any
Award during a period of up to thirty (30) days prior to the consummation of any
such transaction.

 

12.3                Approval of Plan by Stockholders. The Plan shall be
submitted for the approval of the Company’s stockholders within twelve (12)
months after the date of the Board’s initial adoption of the Plan. Awards may be
granted or awarded prior to such stockholder approval; provided that such Awards
shall not be exercisable, shall not vest and the restrictions thereon shall not
lapse and no Shares shall be issued pursuant thereto prior to the time when the
Plan is approved by the Company’s stockholders; and provided, further, that if
such approval has not been obtained at the end of said twelve (12) month period,
all Awards previously granted or awarded under the Plan shall thereupon be
canceled and become null and void.

 

12.4                No Stockholders Rights. Except as otherwise provided herein
or in an applicable Award Agreement, a Participant shall have none of the rights
of a stockholder with respect to Shares covered by any Award until the
Participant becomes the record owner of such Shares.

 

12.5                Paperless Administration. In the event that the Company
establishes, for itself or using the services of a third party, an automated
system for the documentation, granting or exercise of Awards, such as a system
using an internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

 



26

 

 

12.6                Effect of Plan upon Other Compensation Plans. The adoption
of the Plan shall not affect any other compensation or incentive plans in effect
for the Company or any Subsidiary. Nothing in the Plan shall be construed to
limit the right of the Company or any Subsidiary: (a) to establish any other
forms of incentives or compensation for Employees, Directors or Consultants of
the Company or any Subsidiary, or (b) to grant or assume options or other rights
or awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.

 

12.7                Compliance with Laws. The Plan, the granting and vesting of
Awards under the Plan and the issuance and delivery of Shares and the payment of
money under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all Applicable Law (including but not limited to U.S. state,
federal and Non-U.S. securities law and margin requirements), and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all Applicable
Law. The Administrator, in its sole discretion, may take whatever actions it
deems necessary or appropriate to effect compliance with Applicable Law,
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars. To the extent permitted by
Applicable Law, the Plan and Awards granted or awarded hereunder shall be deemed
amended to the extent necessary to conform to Applicable Law.

 

12.8                Titles and Headings, References to Sections of the Code or
Exchange Act. The titles and headings of the Sections in the Plan are for
convenience of reference only and, in the event of any conflict, the text of the
Plan, rather than such titles or headings, shall control. References to sections
of the Code or the Exchange Act shall include any amendment or successor
thereto.

 

12.9                Governing Law. The Plan and any Award Agreements hereunder
shall be administered, interpreted and enforced under the internal laws of the
State of Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.

 

12.10              Section 409A. To the extent that the Administrator determines
that any Award granted under the Plan is subject to Section 409A, the Plan and
the Award Agreement evidencing such Award shall incorporate the terms and
conditions required by Section 409A. In that regard, to the extent any Award
under the Plan or any other compensatory plan or arrangement of the Company or
any of its Subsidiaries is subject to Section 409A, and such Award or other
amount is payable on account of a Participant’s Termination of Service (or any
similarly defined term), then (a) such Award or amount shall only be paid to the
extent such Termination of Service qualifies as a “separation from service” as
defined in Section 409A, and (b) if such Award or amount is payable to a
“specified employee” as defined in Section 409A then, to the extent required in
order to avoid a prohibited distribution under Section 409A, such Award or other
compensatory payment shall not be payable prior to the earlier of (i) the
expiration of the six-month period measured from the date of the Participant’s
Termination of Service, or (ii) the date of the Participant’s death. To the
extent applicable, the Plan and any Award Agreements shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of the Plan to the
contrary, in the event that, following the Effective Date the Administrator
determines that any Award may be subject to Section 409A, the Administrator may
(but is not obligated to), without a Participant’s consent, adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (A) exempt the Award from Section
409A and/or preserve the intended tax treatment of the benefits provided with
respect to the Award, or (B) comply with the requirements of Section 409A and
thereby avoid the application of any penalty taxes under Section 409A. The
Company makes no representations or warranties as to the tax treatment of any
Award under Section 409A or otherwise. The Company shall have no obligation
under this Section 12.10 or otherwise to take any action (whether or not
described herein) to avoid the imposition of taxes, penalties or interest under
Section 409A with respect to any Award and shall have no liability to any
Participant or any other person if any Award, compensation or other benefits
under the Plan are determined to constitute non-compliant, “nonqualified
deferred compensation” subject to the imposition of taxes, penalties and/or
interest under Section 409A.

 



27

 

 

12.11             Unfunded Status of Awards. The Plan is intended to be an
“unfunded” plan for incentive compensation. With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Agreement shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Subsidiary.

 

12.12             Relationship to Other Benefits. No payment pursuant to the
Plan shall be taken into account in determining any benefits under any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

 

12.13              Expenses. The expenses of administering the Plan shall be
borne by the Company and its Subsidiaries.

 



28

 